        1:19-cv-01047-JES-JEH # 10          Page 1 of 2                                            E-FILED
                                                                          Monday, 29 July, 2019 04:53:00 PM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

K.R., a Minor, by and through                        )
SHREZE JOHNSON, as Parent and Next Friend;           )
and SHREZE JOHNSON, Individually;                    )
                                                     )
               Plaintiffs,                           )
                                                     )      Case No. 1:19-cv-01047
       v.                                            )
                                                     )
UNITED STATES OF AMERICA;                            )
                                                     )
               Defendant.                            )

                                     DISCOVERY PLAN

       Counsel for the Plaintiffs, K.R., a Minor, by and through Shreze Johnson, as Parent and

Next Friend; and Shreze Johnson, Individually, and counsel for Defendant, United States of

America, having met by telephone conference on July 29, 2019, for the purpose of formulating a

proposed discovery schedule for consideration by the Court, hereby submit the following agreed

deadlines for the Court’s consideration:

   1. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1): 8/30/19

   2. Amendment of the pleadings: 9/27/19

   3. Joining additional parties: 9/27/19

   4. Close of fact discovery: 4/15/2020

   5. Disclosure of Plaintiffs’ experts: 5/15/2020

   6. Disclosure of Plaintiffs’ expert reports: 5/22/2020

   7. Plaintiffs’ experts deposed by: 6/30/2020

   8. Disclosure of Defendant’s experts: 7/15/2020

   9. Disclosure of Defendant’s expert reports: 7/22/2020
     1:19-cv-01047-JES-JEH # 10         Page 2 of 2



 10. Defendant’s experts deposed by: 9/11/2020

 11. Completion of all discovery: 10/30/2020

 12. Dispositive motions: 12/9/2020



Attorneys for Plaintiff:                       Attorney for Defendant:
Matthew L. Williams                            Kimberly Klein
Eirene N. Salvi                                U.S. ATTORNEY’S OFFICE
SALVI, SCHOSTOK & PRITCHARD P.C.               211 Fulton Street
161 N. Clark Street, 47th Floor                Peoria, IL 61602
Chicago, IL 60601                              309-671-7050
312-372-1227
